DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/26/2020 claiming earlier filing date May 3, 2013.
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10860665. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in table below
Instant application
10860665
Claims 1, 8, and 15 A computer-implemented method, a computer-readable media, and a computing system comprising: determining, by a search support system and based on a first query, a set of data storage systems referenced by the first query; determining, 



The instant application recites A computer-implemented method, a computer-readable media, and a computing system comprising: 
determining, by a search support system and based on a first query, a set of data storage systems referenced by the first query is a variation of identifying, based on a first query, a second data collection system, wherein at least a first portion of the first query is in a first query language, a first set of indices of a first data collection system is searchable in the first query language using a search process of the first data collection system; determining, based on the first query referencing the set of data storage systems, a number and type of external results provider (ERP) processes that support searching the set of data storage systems; spawning the number and type of ERP processes is a variation of the second data collection system is incompatible with the search process; determining, based on the first query referencing the second data collection system, an interface process that is associated with the second data collection system and that supports searching the second data collection system using a second query language(wherein the second data collection corresponds to type of ERP); retrieving, from each of the data storage systems by a corresponding one of the ERP processes, a set of search results responsive to a corresponding portion of the first query is a variation of generating, by the interface process based on at least the first portion of the first query in the first query language, a second query in the second query language; providing the second query to the second data collection system; and providing aggregated search results based on the set of search results from each of the data storage systems is a variation of receiving search results that are based on employing the second query to search the second data collection system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brockway et al. 20110093471 related to legal compliance, electronic discovery and electronic document handling of online and offline copies of data.

Nelson et al. 20140137104 related to cooperative application workload scheduling for a consolidated virtual environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 10, 2022